Citation Nr: 0204446	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Board is undertaking additional development on the 
reopened claim of entitlement to service connection for a low 
back disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002 (to be 
codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  A Board decision dated in April 1996, later upheld by the 
United States Court of Appeals for Veterans Claims (then the 
United States Court of Veterans Appeals) (Court) denied 
service connection for a low back disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1996 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.




CONCLUSIONS OF LAW

1.  The Board's April 1996 decision, which denied entitlement 
to service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  New and material evidence has been presented to reopen 
the claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  To the extent the 
new law and regulations apply to the issue currently before 
the Board, there is no prejudice to the appellant in 
proceeding with this appeal, as the appellant has been fully 
informed as to laws and regulations governing his claim, 
including the requirements to substantiate his claim, and 
there is no indication that there is additional evidence that 
should be obtained before proceeding with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).  As such, the 
Board will proceed with consideration of whether new and 
material evidence has been submitted to reopen the claim.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disorder, noting that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  An April 1996 Board 
decision denied service connection for a low back disorder.  
The Board denied the claim in April 1996 on the basis that 
the veteran's preservice back injury did not increase in 
severity during service and his current back disorder was not 
related to military service.  In an August 1998 memorandum 
decision, the Court affirmed the Board's April 1996 decision.  
The Board's April 1996 decision is final.  38 U.S.C.A. 
§§ 7103(a); 7104(a)(b) (West 1991 & Supp. 2000).

However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  38 U.S.C.A. §§  5108, 7104; 38 
C.F.R. §§ 3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  New and material evidence means 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and 4) which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the April 1996 denial of the 
veteran's claim of entitlement to service connection for a 
low back disorder includes a statement from Craig Bash, M.D. 
dated in February 1998.  Following a brief recitation of the 
veteran's history, Dr. Bash stated that it was his opinion 
that it was more likely than not that the veteran prior to 
service did have some type of trauma to his back which 
responded to treatment.  He was asymptomatic at the time of 
his entrance examination in July 1968.  Several times while 
in service, the veteran was treated for back problems 
aggravated by heavy lifting.  The separation examination in 
October 1978 gives a clinical evaluation of an abnormal 
spine.  Based on the evidence, it was Dr. Bash's opinion that 
the veteran had a normal spine at entrance and an abnormal 
spine at the time of his separation examination.  The 
statements contained in the separation examination were felt 
to be consistent with the notion that the veteran was using 
medication for his back condition.  The most logical 


course of events was that the veteran had recurrent lumbar 
strains due to heavy lifting while in service.  With an 
abnormal discharge examination, the residuals of lumbar 
strain would have been the most correct diagnosis at the time 
of discharge.  Dr. Bash also stated that it was more likely 
than not that the veteran, due to recurrent lumbar strains in 
service, developed a slowly progressive degenerative process, 
which resulted in increased symptomatology with additional 
strains.  The veteran quickly developed accelerated 
degenerative arthritis.  Dr. Bash's opinion was that the 
veteran's in-service injuries resulted in the development of 
the back pathology noted on the separation examination.

A VA examination was conducted in April 2001.  The veteran 
stated that he had injured his back while working at a 
bottling company in 1967.  He then reinjured his back in 1968 
while in basic training.  He was out for one or two days and 
then returned to his group.  Throughout the following years, 
the veteran reported having recurrent back problems, often 
due to picking up heavy equipment.  Between 1984 and 1989 the 
veteran underwent five procedures to attempt to correct his 
back problems.  A physical examination revealed an abnormal 
gait and an inability to walk without support.  X-rays of the 
lumbar spine showed degenerative lumbar spine, severe lipping 
L3, 4, 5, diminished disc space at L4 and L5.  The examiner 
stated that he would agree with the opinion of Dr. Bash that 
the veteran had a preexisting lower back strain which was 
probably aggravated while in service.  The veteran was 
diagnosed with status post lumbar surgeries including 
discectomy and laminectomy and five procedures in 1980-1989; 
and marked weakness of the lower extremities secondary to 
radiculopathy leading to problems with ambulation and 
completely emptying his bladder.

Upon examination of the evidence, the Board finds that the 
February 1998 statement from Dr. Bash is new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a low back disorder.  The statement is the 
first evidence presented which provides a possible connection 
between the veteran's back condition and his work during 
service.  As such, it constitutes new evidence.  This 
evidence becomes particularly important to the veteran in 
proving that he sustained an in-service injury which 
eventually led to his current back problems.  In this case, 
the veteran claims service connection for a low back 
disorder, so any evidence tending to show a connection 
between the veteran's present back condition and his service 
speaks to a material part of his claim, and must be 
considered material evidence.  

After reviewing the foregoing evidence, the Board finds that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a low back disorder.  The Board finds that 
this evidence is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
As the Board finds Dr. Bash's statement to be new and 
material evidence, the claim is reopened and it need not 
consider whether any other item of evidence is new and 
material and sufficient to reopen the claim.  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence, and the claim is reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a low back disorder and, to this extent, the 
appeal is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

